Dawson, J., dissenting in part: I am in agreement with the majority’s holding which includes in gross income the difference between the selling prices of petitioners’ residences and their appraised values. However, I disagree with the majority opinion insofar as it holds that reimbursement for incidental and reasonable moving expenses should be taxable to petitioners. The reasons for this view are succinctly stated in Judge Simpson’s concurring opinion in Norvel Jeff McLellan, 51 T.C. 462 (1968). I do not regard the opinion of the Court of Appeals for the Ninth Circuit in Koons v. United States, 315 F. 2d 542, as controlling in this case. Raum, Fat, and Simpson, <//., agree with this dissent.